Title: From George Washington to Bushrod Washington, 29 December 1787
From: Washington, George
To: Washington, Bushrod



Dear Bushrod
Mount Vernon Decr 29th 1787.

Altho’ I have little expectation that this letter will find you in Richmond I still send it thither. Under this persuation, I shall add no more than to acct for the enclosure being so long in my possession.
The truth of the case is, with a letter for myself, from Mr Smith, it was enclosed with the Papers with which he was furnished for prosecuting the ejectments of the People living on my lands on Shurtee; & these being accompanied by another letter from that Gentleman, I took it for granted that the bundle (which was sealed) contained only the Papers which related to my land and therefore never opened it till the day before yesterday. If it is of consequence I am sorry for its detention, if that will avail any thing. Mr Smiths letter to me, under the same predicament, would, had I have opened it in time relieved me from a suspence respecting some matters which I was unable to acct

for. You have my best wishes & I am Dr Bushrod with sentiments of very gt regd Yr Affecte Uncle

Go: Washington

